The issue involved a determination whether the death of plaintiff’s intestate was occasioned “ solely through external, violent and accidental means, resulting directly and independently of all other causes.” She was soon to be confined. Her pregnancy had developed an abnormal condition known medically as central placenta pnevia. It is undisputed that this was a contributory cause of her death. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ. [154 Misc. 825.]